NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0035n.06

                                        Case No. 14-5410

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                 FILED
                                                                           Jan 12, 2015
UNITED STATES OF AMERICA,                           )
                                                                       DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
MICHAEL MADDOX,                                     )       TENNESSEE
                                                    )
       Defendant-Appellant.                         )
                                                    )
                                                    )


       BEFORE: GIBBONS and COOK, Circuit Judges; GWIN, District Judge.*

       COOK, Circuit Judge. Michael Maddox pleaded guilty to possessing methamphetamine

with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and using and carrying

a firearm during and in relation to that crime in violation of 18 U.S.C. § 924(c). The district

court sentenced him to 147 months’ imprisonment.              Maddox appeals, challenging the

reasonableness of his sentence. We AFFIRM.




       *
         The Honorable James Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.
Case No. 14-5410
United States v. Maddox


                                                 I.


       A state highway patrol trooper stopped Maddox for speeding on Interstate I-24 in

Tennessee, and searched his car after the trooper’s drug-sniffing dog detected a controlled

substance. The search revealed a little more than a half-pound of methamphetamine in the back

seat area, a loaded semi-automatic handgun and an extra magazine in the driver’s door pocket, a

glass pipe, a torch, $2,210 in cash, and two cell phones. Maddox told federal agents that he

purchased the methamphetamine for $7,500 in Atlanta, Georgia with the intent to resell it for a

profit in Kentucky. He admitted buying methamphetamine for resale about thirty times over the

previous eighteen months, including three similar purchases of half-pound quantities.


       Maddox pleaded guilty to the drug and firearm charges. In calculating the applicable

guidelines range for the drug charge, the probation officer attributed to Maddox 910.82 grams

(slightly over two pounds) of methamphetamine mixture, adding the three half-pound quantities

Maddox purchased on other occasions to the just over a half-pound amount seized during the

traffic stop. That calculation yielded an offense level of 32, which the probation officer reduced

to 29 to reflect Maddox’s acceptance of responsibility. Maddox’s criminal history score was

zero because he had no prior convictions. The guidelines range for his drug offense was 87 to

108 months’ imprisonment, but the mandatory consecutive five-year sentence for the § 924(c)

weapons conviction increased the range to 147 to 168 months.


       Maddox did not object to those guidelines calculations, but he moved for a below-

guidelines sentence of 60 months’ imprisonment under 18 U.S.C. § 3553(a). He argued that a

sentence within the guidelines range would be “greater than necessary” under that statute

because, among other things, his age (fifty-eight) and status as a first-time offender decreased his

                                               -2-
Case No. 14-5410
United States v. Maddox


risk of re-offending when released. His motion also noted that he suffered from depression and

drug addiction, positing that “[i]t is likely that, if given an opportunity to get treatment for his

addiction and mental health issues, he will return to being a productive member of society.” (R.

40, Mot. for Non-Guidelines Sentence at 4.) Counsel did not mention Maddox’s mental health

and addiction at the sentencing hearing, instead emphasizing the differences between Maddox’s

offense and personal characteristics and those of another offender who received a 150-month

sentence.


       The court denied Maddox’s motion and sentenced him to 147 months’ imprisonment,

explaining that “Mr. Maddox is a substantial drug dealer [and therefore] the [section] 3553

factors of deterrence and retribution are of prime consideration here.” (R. 48, Sentencing Tr. at

20–21.) The court emphasized that sentencing Maddox within the guidelines would deter other

would-be offenders, noting that “[i]t is very, very tempting for people such as Mr. Maddox who

have lived a law-abiding life for quite some while, who find themselves in need of money, to

decide to go into the drug business.” (R. 48, Sentencing Tr. at 20.)


                                                II.


       On appeal, Maddox challenges the reasonableness of his sentence. He argues that the

court accorded excessive weight to the volume and profitability of his drug-distribution

enterprise and too little weight to mitigating factors such as his age, lack of criminal history,

alleged mental health issues, and addiction to methamphetamine.


       Although Maddox cites only the standard for substantive reasonableness, he appears to

argue that the district court committed procedural error during the sentencing hearing. Namely,


                                               -3-
Case No. 14-5410
United States v. Maddox


he suggests that “based upon the sentencing transcript, the district court did not consider Mr.

Maddox’s mental state and most importantly his very long term addiction and abuse of

methamphetamine.” We review for plain error because Maddox failed to raise those objections

before the district court. See United States v. Vonner, 516 F.3d 382, 385–86 (6th Cir. 2008) (en

banc) (citing United States v. Bostic, 371 F.3d 865 (6th Cir. 2004)).


       Applying that standard, we find no “obvious or clear” error that affected Maddox’s

substantial rights. United States v. Simmons, 587 F.3d 348, 360 (6th Cir. 2009). The district

court thoroughly explained why it denied the motion for a downward variance and sentenced

Maddox within the guidelines range. Although the court did not specifically address Maddox’s

argument that his long-term addiction to methamphetamine warranted a below-guidelines

sentence, it recommended that he receive 500 hours of substance abuse treatment while

incarcerated. The record is therefore clear that the court considered his addiction argument but

found it outweighed by other § 3553(a) factors. See United States v. Liou, 491 F.3d 334, 340

(6th Cir. 2007).1 With respect to his claim that the district court should have considered his

“mental state,” Maddox argued only that he suffered from depression and that he was likely to

become a productive member of society after receiving treatment. We find no error in the

district court’s failure to specifically address that underdeveloped argument. See United States v.

Gale, 468 F.3d 929, 940 (6th Cir. 2006) (explaining that a district court need not address every


       1
         Maddox also suggests that, in emphasizing the quantity of methamphetamine he
distributed, the court failed to account for Maddox’s personal use of some amount of his bulk
purchases. But he did not object to the probation officer’s finding that he distributed slightly
over two pounds of methamphetamine, nor did he introduce evidence concerning his personal
drug use during the period in question. And, most importantly, he never argued that his personal
use was relevant to the court’s sentencing determination. We find no plain error in the district
court’s failure to consider Maddox’s personal use sua sponte.
                                               -4-
Case No. 14-5410
United States v. Maddox


argument for a lower sentence and that remand is appropriate only where the record suggests that

the district court failed to consider an “arguably meritorious claim for a lesser sentence”).


       Because we find no procedural error, we turn to Maddox’s argument that his sentence is

substantively unreasonable. We review for abuse of discretion and may find the sentence

unreasonable if the district court “select[ed] the sentence arbitrarily, base[d] the sentence on

impermissible factors, fail[ed] to consider pertinent § 3553(a) factors or g[ave] an unreasonable

amount of weight to any pertinent factor.” United States v. Martinez, 588 F.3d 301, 324, 328

(6th Cir. 2009) (quoting United States v. Collington, 461 F.3d 805, 808 (6th Cir. 2006)) (internal

quotation marks omitted). Because Maddox’s 147-month sentence falls within the properly

calculated guidelines range of 147–168 months, we afford it a rebuttable presumption of

reasonableness. Vonner, 516 F.3d at 389–90.


       Maddox fails to rebut that presumption. The district court considered all of the § 3553(a)

factors and ultimately decided that two in particular—Maddox’s “substantial” distribution of

methamphetamine and the need to deter others who might be attracted to drug dealing by the

high profit margin—justified the sentence imposed. That the court weighed those factors more

heavily than evidence suggesting that Maddox is statistically unlikely to reoffend did not render

the resulting sentence unreasonable. See United States v. Ely, 468 F.3d 399, 404 (6th Cir. 2006)

(explaining that a challenge to the district court’s § 3553(a) balancing falls outside the scope of

appellate reasonableness review).          And although Maddox contends that the court

overemphasized the volume and profitability of his methamphetamine distribution, nothing in the

record suggests that the court gave those considerations an “unreasonable” amount of weight in

light of other evidence. See Simmons, 587 F.3d at 365 (noting that while the sentencing court


                                                -5-
Case No. 14-5410
United States v. Maddox


“clearly placed great weight” on certain § 3553(a) factors such as offense conduct and criminal

history, it “did not weigh those factors so heavily as to make the sentence substantively

unreasonable”).


                                             III.


       For these reasons, we AFFIRM.




                                             -6-